J-S40037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

DINESH BABU MANNEPULI

                        Appellant                     No. 8 MDA 2014


         Appeal from the Judgment of Sentence November 6, 2013
              In the Court of Common Pleas of Berks County
           Criminal Division at No(s): CP-06-CR-0000881-2013


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.                      FILED SEPTEMBER 24, 2014

     Appellant, Dinesh Babu Mannepuli, appeals from the Judgment of

sentence entered in the Court of Common Pleas of Berks County. On appeal,

                                                                    weight of

the evidence. We affirm.

     On October 13, 2012, Rachel Delp was working at the Beer Mart.



conversing with Delp. Part way through the conversation, Mannepuli told

Delp that he wanted to take her to a shed behind the business to continue

the conversation. Initially, Delp refused to go, but eventually agreed due to

                                    -27/13, at 67. Inside the shed, Mannepuli

asked Delp if she wanted to kiss him and she declined. He then pulled her

onto his lap and then laid her onto a sofa. She was pinned underneath him,
J-S40037-14


unable to move because of his size.        Mannepuli proceeded to kiss Delp



it.   Id., at 72. All the while, he rubbed his body against hers. During this

                                 Id., at 71.   The assault ended and Delp

returned to work. She did not tell anyone about the assault as she needed

the job.

       Eventually, Delp told two of her other managers about the assault.



the assault and two other previous assaults he perpetrated on her.       The

owners told her not to go to the police, but the following day she reported

the assault to the authorities. Delp also hired an attorney. She explained



                                                                      Id., at

85. She quit approximately three weeks after the incident on the advice of

counsel.

       Following a jury trial, Mannepuli was found guilty of one count of

indecent assault (by force), one count of indecent assault (without consent),

and one count of harassment.        The trial court imposed a judgment of

sentence.    Both the Commonwealth and Mannepuli filed post-setnence

motions the Commonwealth to clarify the sentence and Mannepuli to argue

that the verdict was against the weight of the evidence.      The trial court

entered an order clarifying the sentence (the trial court sentenced Mannepuli


                                     -2-
J-S40037-14


to nine to twenty-

                                               -sentence motion. This timely

appeal follows.

      Mannepuli maintains that the verdict is against the weight of the

evidence.   Our standard of review for a challenge to the weight of the

evidence is well settled.   The finder of fact is the exclusive judge of the

weight of the evidence as the fact finder is free to believe all, part, or none

of the evidence presented and determines the credibility of the witnesses.

See Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003). As an appellate court, we cannot substitute our judgment for that of

the finder of fact. See id.

grant a new trial only where the verdict is so contrary to the evidence as to

                              See Commonwealth v. Passmore, 857 A.2d
697, 708 (Pa. Super. 2004).

      A verdict is said to be contrary to the evidence such that it shocks




lose his breath, temporarily, and causes him to almost fall from the bench,

                                                          Commonwealth v.

Davidson, 860 A.2d 575, 581 (Pa. Super. 2004) (citations omitted),            ,

595 Pa. 1, 938 A.2d 198 (2007).

      Furthermore,


                                     -3-
J-S40037-14


           where the trial court has ruled on the weight claim below,

           question of whether the verdict is against the weight of
           the evidence. Rather, appellate review is limited to
           whether the trial court palpably abused its discretion in
           ruling on the weight claim.

Champney, 574 Pa. at 444, 832 A.2d at 408 (citation omitted).

      Mannepuli

evidence and that the trial court erred in denying his post-sentence motion



admission of a civil demand letter from the v



settlement demand of $1.5 million was made after the trial; the demand

                                                     -sentence motion.

      With respect to the settlement demand, the trial court writes as

follows:

      this is simply not a case where proof of pending civil actions are
      so clearly of greater weight than the facts resulting in the
      adjudication that to ignore them or to give them equal weight
      with all the facts would be to deny Appellant justice. The fact
      the Ms. Delp has taken civil action against Appellant was
      established by Defense counsel at trial. Furthermore, the jury
      was aware of such pending claims against Appellant before
      determining a verdict.

Trial Court Opinion, 2/6/14, at 3.      We agree with the trial court.     The

demand letter simply has no bearing on the case.



of the jury does not come as a shock to this [c]ourt.           The evidence



                                     -4-
J-S40037-14


                                                                   Id., at 5.

We can find no abuse of discretion with this conclusion.



and contradictory,

are unavailing. The jury, as noted, was free to believe all, part, or none of

the evidence presented and determines the credibility of the witnesses.

Here, the jury heard the testimony and believed Delp, the trial court found



abuse of discretion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2014




                                    -5-